IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WILLIAM W. WELLER,                         §
                                               §
         Plaintiff Below,                      §   No. 267, 2020
         Appellant,                            §
                                               §   Court Below–Superior Court
         v.                                    §   of the State of Delaware
                                               §
    MORRIS JAMES LLP,                          §   C.A. No. N19C-05-165
                                               §
        Defendant Below,                       §
        Appellee.

                              Submitted: January 22, 2021
                              Decided:   March 3, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                           ORDER

        After careful consideration of the parties’ briefs and the Superior Court record,

we find it evident that the judgment below should be affirmed on the basis of and

for the reasons assigned in the Superior Court’s well-reasoned opinion dated May

14, 20201 and its order denying the appellant’s motion for reargument dated July 22,

2020.2 Absent plain error, which we do not find here, the Court will not consider

the arguments that the appellant makes for the first time on appeal.3


1
  Weller v. Morris James LLP, 2020 WL 2511118 (Del. Super. Ct. May 14, 2020).
2
  Weller v. Morris James LLP, 2020 WL 4208466 (Del. Super. Ct. July 22, 2020).
3
  Del. Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented for
review; provided, however, that when the interests of justice so require, the Court may consider
and determine any question not so presented.”). Similarly, the appellant’s allegations concerning
a disclosure filed by the appellee in an unrelated bankruptcy proceeding were not presented to the
       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                      BY THE COURT:


                                                      /s/ Collins J. Seitz, Jr.
                                                           Chief Justice




Superior Court and are outside the scope of the record on appeal. Del. Elec. Coop., Inc. v. Duphily,
703 A.2d 1202, 1206 (Del. 1997) (“It is a basic tenant of appellate practice that an appellate court
reviews only matters considered in the first instance by a trial court.”). Because we did not consider
the appellant’s allegations regarding this disclosure, the appellee’s motion to strike any reference
to the disclosure is denied as moot.
                                                  2